SEABURY, J.
This action is brought under sections 40 and 41 of the Civil Rights Law. The complaint alleges that the defendant denied plaintiff the full enjoyment of the privileges of defendant’s theater because of his color, and refused to sell him a ticket which would permit him to witness from seats in the first balcony or orchestra of the theater the entertainment being given therein.
The uncontradicted evidence shows that plaintiff asked for “seats,” and at the time he made this request the “seats” had been sold and were actually occupied by previous purchasers. This evidence does not show a violation of the Civil Rights Law referred to above, and is insufficient to establish a cause of action.
Judgment reversed, with costs, and complaint dismissed, with costs. All concur.